Order entered May 13, 2015




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-14-01105-CV

                                   CHELSEA DAVIS, Appellant

                                                  V.

                                    HARLAN CROW, Appellee

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-13-23109

                                              ORDER
           By letter dated April 29, 2015, we directed Dallas County District Clerk Felicia Pitre to

file a supplemental clerk’s record containing a copy of (1) the trial court’s June 24, 2014

dismissal order; (2) the trial court’s July 28, 2014 sanctions order; and (3) the August 29, 2014

notice of appeal filed by appellant Chelsea Davis. To date, however, the record has not been

filed. Accordingly, we ORDER Ms. Pitre to file the requested supplemental record no later than

May 18, 2015.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and all

parties.

                                                         /s/   CRAIG STODDART
                                                               JUSTICE